                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

GREG ADKISSON, et al.,                   )
          Plaintiffs,                    )
v.                                       )   No.: 3:13-CV-505-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )        Lead Case Consolidated with
                                         )
KEVIN THOMPSON, et al.,                  )
          Plaintiffs,                    )
v.                                       )   No.: 3:13-CV-666-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )        as consolidated with
                                         )
JOE CUNNINGHAM, et al.,                  )
          Plaintiffs,                    )
v.                                       )   No.: 3:14-CV-20-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
BILL ROSE,                               )
          Plaintiff,                     )
v.                                       )   No.: 3:15-CV-17-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
CRAIG WILKINSON, et al.,                 )
          Plaintiffs,                    )
v.                                       )   No.: 3:15-CV-274-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
ANGIE SHELTON, as wife and next of       )
Kin on behalf of Mike Shelton, et al.,   )
               Plaintiffs,               )
v.                                       )   No.: 3:15-CV-420-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
               Defendant.                )
                                         )
JOHNNY CHURCH,                                     )
          Plaintiff,                               )
v.                                                 )      No.: 3:15-CV-460-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                    )
          Defendant.                               )
                                                   )
                                                   )
DONALD R. VANGUILDER, JR.,                         )
           Plaintiff,                              )
v.                                                 )      No.: 3:15-CV-462-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                    )
           Defendant.                              )
                                                   )
                                                   )
JUDY IVENS, as sister and next of kin,             )
on behalf of JEAN NANCE, deceased,                 )
              Plaintiff,                           )
v.                                                 )      No.: 3:16-CV-635-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                    )
              Defendant.                           )
                                                   )
                                                   )
PAUL RANDY FARROW,                                 )
          Plaintiff,                               )
v.                                                 )       No.: 3:16-CV-636-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                    )
          Defendant.                               )
                                                   )

                              MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is the parties’ Joint Motion for Appointment of Mediator [Doc. 465

in Adkisson, 3:13-CV-505; Doc. 448 in Thompson, 3:13-CV-666; Doc. 428 in Cunningham, 3:14-

CV-20; Doc. 360 in Rose, 3:15-CV-17; Doc. 368 in Wilkinson, 3:15-CV-274; Doc. 349 in Shelton,

3:15-CV-420; Doc. 348 in Church, 3:15-CV-460; Doc. 352 in Vanguilder, 3:15-CV-462; Doc.




                                               2
236 in Ivens, 3:16-CV-635; and Doc. 232 in Farrow, 3:16-CV-636], filed on March 14, 2019. 1

       Previously, on January 18, 2019, the Court found that this litigation is one that could benefit

from mediation, and ordered the parties to mediate the case within one hundred fifty (150) days of

the entry of the Order. [Doc. 459 at 5]. The Court subsequently granted an extension of time to

file a joint proposal for the selection of a mediator. [Doc. 461].

       In the present motion, the parties have submitted a joint proposal and request that the Court

approve the appointment of Daniel J. Balhoff to serve as a mediator. [Doc. 465 at 2]. Although

Mr. Balhoff is not a member of the Court’s List of Approved Mediators, the parties submit that he

is an experienced mediator in mass tort litigation, including cases regarding injuries alleged to

have been caused by exposure to toxic substances. In support of their motion, the parties have

submitted a copy of Mr. Balhoff’s curriculum vitae and his statement in accordance with Local

Rule 16.

       Accordingly, for good cause shown, the Joint Proposal Regarding Selection of Mediator

[Doc. 465] is GRANTED. In light of the parties’ agreement, the Court approves the appointment

of Mr. Balhoff to serve as a mediator in the present case. The parties are DIRECTED to mediate

this litigation in good faith in accordance with the Court’s original order referring the case to

mediation on January 18, 2019. [Doc. 459].

       IT IS SO ORDERED.

                                              ENTER:



                                              United States Magistrate Judge




       1
       Unless otherwise indicated, citations to the record refer to the docket entries in Adkisson,
3:13-CV-505.
                                                 3
